SHEPARD, Chief Justice,
concurring in result.
The debate between my colleagues about expert testimony aimed at assisting a jury in determining the credibility of children represents an important question. In this case, however, the trial judge correctly ruled that the expert who was offered for this purpose was not qualified on the subject. That being so, I do not see the question as squarely presented in this appeal. The issue would be better resolved when presented in a case with a qualified expert and a better record which contains evidence about the benefits of such expert testimony.